26 A.3d 469 (2011)
208 N.J. 180
In the Matter of Leonard S. NEEDLE, an Attorney at Law (Attorney No. XXXXXXXXX).
D-130 September Term 2010
Supreme Court of New Jersey.
September 13, 2011.

ORDER
The Disciphnary Review Board having filed with the Court its decision in DRB 11-003, recommending the disbarment of LEONARD S. NEEDLE of FAIR HVEN, who was admitted to the bar of this State in 1974, for violating RPC 1.15(a) (knowing misappropriation of client trust funds) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And LEONARD S. NEEDLE having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that LEONARD S. NEEDLE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
*470 ORDERED that LEONARD S. NEDLE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by LEONARD S. NEEDLE pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.